          Case 1:20-cv-00445-RJL Document 17 Filed 04/09/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 JONATHAN DIMAIO, et al.,

                        Plaintiffs,

                v.                                               Case No. 1:20-cv-00445

 CHAD WOLF, in his official capacity as Acting Secretary
 of Homeland Security, et al.,

                        Defendants.


                                      RESPONSE TO NOTICE

       Plaintiffs are aware that the State of New York enacted legislation on April 3, 2020 that

allows for the disclosure of New York DMV records “as necessary for an individual seeking

acceptance into a trusted traveler program.” Defs.’ Notice, ECF No. 15 (quoting 2019 New York

Senate Bill No. 7508, New York Two-Hundred Forty-Third Legislative Session). To date, the

February 5 Rule suspending New Yorkers’ access to Trusted Traveler Programs remains in effect

and the Government has not provided any indication that this recent legislation will change that.

Plaintiffs’ Motion for Partial Summary Judgment is now fully briefed and expeditious resolution

of the motion remains appropriate.

       The Court previously scheduled an in-person hearing on the Plaintiffs’ Motion for Partial

Summary Judgment for April 14, 2020. Under Standing Order No. 20-19 issued by Chief Judge

Howell, all civil proceedings “scheduled to occur before June 1, 2020 are POSTPONED and will

be scheduled for a later date, unless the presiding Judge in an individual case issues an order after

the date of this Order directing that a particular proceeding will be held by teleconference or

videoconference on or before June 1, 2020.” See Standing Order No. 20-19. Plaintiffs are
          Case 1:20-cv-00445-RJL Document 17 Filed 04/09/20 Page 2 of 2




available to participate in a telephonic hearing on April 14, 2020 as originally scheduled, or at the

Court’s convenience.



Dated: April 9, 2020                          Respectfully submitted,

                                               ARNOLD & PORTER
                                                 KAYE SCHOLER LLP

                                               /s/ Elisabeth S. Theodore
                                               Elisabeth S. Theodore (D.C. Bar No. 1021029)
                                               R. Stanton Jones (D.C. Bar No. 987088)
                                               Andrew T. Tutt (D.C. Bar No. 1026916)
                                               Stephen K. Wirth (D.C. Bar No. 1034038)
                                               Graham W. White (D.C. Bar No. 888273658)
                                               Janine M. Lopez* (pro hac vice)
                                               ARNOLD & PORTER
                                                   KAYE SCHOLER LLP
                                               601 Massachusetts Ave., NW
                                               Washington, DC 20001
                                               (202) 942-5000
                                               (202) 942-5999 (fax)
                                               elisabeth.theodore@arnoldporter.com
                                               stanton.jones@arnoldporter.com
                                               andrew.tutt@arnoldporter.com
                                               stephen.wirth@arnoldporter.com
                                               graham.white@arnoldporter.com
                                               janine.lopez@arnoldporter.com

                                               Counsel for Plaintiffs

                                              *Admitted to practice only in Massachusetts;
                                              practicing law in the District of Columbia during
                                              the pendency of her application for admission to the
                                              D.C. Bar and under the supervision of lawyers of
                                              the firm who are members in good standing of the
                                              D.C. Bar




                                                 2
